department of the treasury j internal_revenue_service washington d c tax exempt and government entities mar 2p ya it a7 u l l rerikkrkkrereeeeererererkreer kkkkkekekkkekrekekekkekkrkerke kekkkkke rkkkkkkekkkkekeekeee attention rrrkkekkkekeekeeker legend religious denomination a - jesuit iii ieee level church level church level church group b church c church d church e jo ok ree rerrre rrr erik seb - kekkkkekkekeekkkrkereekekeerereee rkkkekkkkkekrkeer eker eereeeeeeerer rekkekeereerkeeeeeereekrk kekekkkekekerrekeeekekeererer kkkekekerekkekrerekereeekkekereeekeeker hkkkkekkkkkekkekekekereererer church f kkekkkkekkkkkeeek keke ereererer kkekkkkkekeer - _ kekkeeeekkeekeerekekkereeekreerere krekkkekrkekekkeekkkeee kkkkkrrekerkrekkeekererkererkerekkeker keekkekekkkeekrerereeereeeker khrekkkkkkkkkekkeekkekerekrkrer church g church h organization organization j organization k organization l organization m organization n organization o organization p organization q organization r organization s organization t organization u organization v organization w organization x organization y plan z country a 9u14250425 krreekrkkekeekerkerekkerer hrrkkkkekrkererkerekeeeekeeereeeekereerekre rkrkekkkekeekeeererereeerererereerereerekre rreererkererkerereererekeekk hrrkekkrekrereerereeek krekkkekekkkekerkerekekekrekek reerekrerekkeekkeekeerereekeeeeer kekerekereeeeeekrrreeerererrererreereeeeeke hrekrkererereekrereeerrererekekrekkeerkkereeeerekeerer kerkkkereekereereerekerereererekeerrererrerekekr kkekkekrereekekererereekrereeeeerkrerekkek reekkekerer rekkekererereererrkrererereekeeeer kerkkkkkkkekkkreekekkekrekkkke kekkeekkkrekereerekrkekekreke rekkekkkrereerekeerekeekekeereek krkekekkekerekeekekerereekeeeekeekeer krkkeekkkeeereererkeereeere kekererkeereereeerekrrekereekrereerereeerrerere krekkkeekereeerererrekrekeeekrereeerkeekreerekkekrer krkekkerekrkereeekrkeerereereeeeerereeeeer keekekkekkekeekkeeeer krkkkekeekkererekeeke kekekkereekerrererererererererere kekkeekekkerrererereeeeeererkeerke reekkkk this is in response to a letter dated date as supplemented by letters dated date date date date and date submitted by your authorized representative regarding the status of plan z as a church_plan within the meaning of sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested religious denomination a generally embodies a three-level organizational structure individuals who live in a geographic area typically form and become members of a level church which is the local group or church congregation two or more level churches in the same geographical area are united in a broader level church level churches commonly meet four times a year and their purpose is to transact business and share information between level churches a level church appoints individuals to represent it in the level church of which it is a part and in the level church for the geographical area in which it is located level churches are the highest authority within religious denomination a and have general oversight of the constituent level churches however some level churches are part of a level church but not part of a level church and a few are not part of either a level church or level church level churches level churches and level churches are hereinafter collectively referred to as churches group b established plan z a self-funded health benefit plan effective date plan z is sponsored administered and maintained by group b under the terms of plan z the only organizations eligible to enroll and participate in the plan as participating employer organizations are recognized level churches level churches level churches or other churches of religious denomination a in the united_states religious denomination a organizations in the united_states recognized regional or national associations of religious denomination a or members of a recognized regional or national association of religious denomination a plan provides that a participating employer organization must be eligible to receive church_plan designation by the internal_revenue_service plan z is not established and maintained primarily for the benefit of employees and their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code in addition the group b was formed in to carry out the charitable and religious purposes of religious denomination a in particular to facilitate the provision of cost-effective health insurance to employees of religious denomination a organizations that are members of group b group b is an organization described in sec_501 of the code additionally the internal_revenue_service service has previously ruled that group b is a supporting_organization that satisfies the requirements of sec_509 of the code the board_of directors of group b is elected by group b’s member organizations the board_of directors consists of not fewer than nine and not more than eleven members at least of the members of the board must be all but two of the directors must be chief members of religious denomination a executive officers other senior staff members or active members of the board_of a group b member organization to simplify billing the level churches that have employees covered under plan z are billed by group b through their respective level churches most of such level churches have only one employee covered by plan z the respective level churches receive a monthly invoice from group b and then the level churches bill their constituent level churches for the coverage of the level church employees in cases where a level church is a participating employer organization with respect to plan z only employees of the level church itself or of a constituent level church or level church are intended to receive coverage through the level church the following entities are participating employer organizations in plan z organization church c church d church e church f church g and church h are each a level church of religious denomination a and each has previously been determined by the service to be exempt from tax under sec_501 of the code churches c through h have also each previously been determined by the service to be a church described in sec_170 of the code organization j denomination a churches with the stated purpose of nurturing the spiritual vitality of level churches and directly affiliated level churches the service has previously determined that organization described in sec_170 of the code and exempt from tax under sec_501 of the code is a convention of churches is an association of level churches and smaller is one of the three largest organizations of religious is exempt from tax under sec_501 of religious denomination a groups all of which consult and work together for shared purposes organization j the code the service has previously determined that organization j is a convention or association of churches organization k is a sec_501 organization whose stated mission is to answer god's call to universal love by bringing those of the religious denomination a faith across the hemisphere together to express their common heritage and bring the religious denomination a message to the world level _ churches and certain foreign-based religious denomination a churches constitute at least of the membership of organization k you represent that the service has previously determined that organization k is a convention of churches organization l is a retirement community which is under the care of religious denomination a under organization l’s bylaws the majority of the - trustees of organization l are appointed by the level church for organization l’s region each trustee of organization l must be a member of religious denomination a organization l’s values statement lists the hallmarks of religious denomination a service under which it operates exempt from tax under sec_501 of the code organization li is organization m is a center for members of religious denomination a the members of organization m's board_of directors are appointed by the level churches listed in organization m’s bylaws each of which is a constituent of the regional level church organization m is listed in the directory of the local level church of religious denomination a organization m's stated purpose is to support those who seek to make visible the religious denomination a values of peace community simplicity equality and truth organization m sponsors educational programs in the subject areas of its mission provides direct services to the poor and marginalized through its work camps and provides overnight accommodation for travelers organization m holds daily meetings for worship organization m is exempt from tax under sec_501 of the code organization n is a center for religious denomination a educational activities and the home of a level church in addition organization n is a residence for people interested in living the religious denomination a principle of community and has two guest rooms organization n’s governing corporate board is comprised of representatives of the level churches within church f organization n’s mission statement is religious denomination al center fulfills its mission by among other things providing a center where members of religious denomination a and others can meet worship and study and by advancing and fostering the principles of religious denomination a organization n conducts educational programs exploring aspects of religious denomination a through study and workshops the service has previously determined that organization n is exempt from tax under sec_501 of the code organization o was founded by members of religious denomination a and conducts activities such as nonviolence training and prison workshops under its bylaws organization o was organized to function as an agency under the care of church g in religious denomination a for an organization to be under the care of church g means that church g has a relationship with that organization and that the church may provide board members financial support or other forms of support for that organization six of the approximately members of organization o’s board_of directors are appointed by church g organization o makes decisions in the tradition of religious denomination a organization o is listed in the yearbook of church g and receives regular financial support from church g and a number of constituent level churches the service has previously determined that organization o is exempt from tax under sec_501 of the code organization p is a continuing care community organization p’s philosophy of care is based on religious denomination a values of integrity equality harmony and simplicity and on the provision of service that honors the inner light within each of us organization p’s philosophy honors that of god within in doing so nominations for the board_of trustees of organization p must be approved by the executive committee of a particular level church and upon dissolution of organization p any remaining assets would be distributed to such level church organization p must be members of religious denomination a the trustees and all committees of organization p are to conduct their meetings in accordance with religious denomination a practices and tradition as reflected in specified materials of a level church organization p’s bylaws establish a committee that works to enhance the religious denomination a presence or characteristics of the organization and to further the understanding of the testimonies of members of religious denomination a among the members staff at all times the majority of the board_of trustees of residents and the surrounding community the service has previously determined that organization p is exempt from tax under sec_501 of the code organization q is a health service_organization whose services include continuing care retirement services a level church was involved in the founding of organization q organization q is listed on such level church's website under the heading our retirement and healthcare facilities currently organization q ha sec_11 board members of whom are members of level churches that are members of such level church each week a different level church within such level church is responsible for conducting a weekly service of worship at organization q organization q's bylaws require that a majority of its directors be members of a level church organization q’s stated purpose is to support the capacity of its residents to live creatively and meaningfully in part by the religious denomination a philosophy that guides staff volunteers and participants to seek that of god in everyone organization q’s bylaws state its intent to improve the quality of life for members of religious denomination a and others who are in need of care and treatment organization q is exempt from tax under sec_501 of the code organization r is a continuing care retirement community founded by members of a level church and is listed on that level church’s website such level church meets every wednesday for worship at organization r is a religious denomination a directed facility based on the organization r values and convictions of religious denomination a organization r’s board is composed of between and regular members plu sec_3 resident members no less than a majority of the regular members must be members of religious denomination a currently six members of the board attend such level church the bylaws provide for_the_use_of religious denomination a decision-making procedures in the conduct of the corporation's business under the bylaws the board appoints members of organization r’s standing committees from among directors residents members of the level church and members of the wider community determined that organization r is exempt from tax under sec_501 of the code the service has previously under its bylaws organization s is a corporation whose stated purpose is to construct renovate operate and maintain buildings to be occupied by its member organizations and by other organizations which have concerns practices and principles compatible with those of religious denomination a the members of organization s are appointed by church e by a level church associated with church e and by an organization affiliated with religious denomination a each of these organizations appoints three individuals to serve as the members of organization s thus church e and such level church together appoint a total of of the members of organization s each of organization s’ members also serves as a member of the board_of directors of organization s along with one director appointed by each of the non-member organizations that occupy space in the buildings owned by organization s the non-member directors have authority only to participate in decisions relating to the management and operation of a building owned by organization s and have no authority to participate in other decisions of organization s’ board_of directors upon dissolution of organization s any assets remaining go to the member organizations pursuant to an agreement provided that no assets will be distributed to any organization that is not then a tax-exempt charitable_organization within the meaning of sec_501 c of the code organization s is listed in the directory of church e the service has determined that organization s is exempt from tax under sec_501 of the code and that it is a supporting_organization described in sec_509 of the code organization t is a not-for-profit corporation whose purpose is to provide financial services such as investment management services and trustee services funding grants and planned giving services to religious denomination a organizations organization t serves over religious denomination a churches schools organizations trusts and endowments organization t's investment philosophy is grounded in the beliefs of religious denomination a and its statement of purpose provides that it seeks to do its work with divine guidance and in a manner consistent with the principles and practices of religious denomination a under its bylaws the board_of directors of organization t consists of between and members of church e who are nominated by church e there may be up to three additional board members who are members of other level churches the bylaws of organization t provide that it is expected that the corporation’s business will be accomplished in the manner traditionally used for the conduct of business by members of religious denomination a organization t’s articles of incorporation provide that upon its dissolution any remaining assets are to go to church e provided church e continues to qualify under sec_501 of the code or a successor provision organization t is listed in church e’s directory the service has previously determined that organization t is exempt from tax under sec_501 of the code and that it is a supporting_organization described in sec_509 of the code organization u is a school for students in kindergarten through grade under its bylaws the school’s purpose is to be a religious denomination a school whose values beliefs principles and practices reflect those of religious denomination a a majority of the members of organization u's board_of directors must be members of religious denomination a organization u is listed in the directories of church e and of a level church organization u is listed as one of nursery elementary and high schools within church e ’ church e provides tuition assistance for children of church e families at church e schools including organization u the board_of organization u and its subcommittees are to conduct their business in the manner of religious denomination a preference in admission and hiring is given to members of religious denomination a as well as in the case of admission to siblings of current and former students and children of alumni one of organization u’s operating principles is spirituality and it has a weekly meeting of members of religious denomination a for worship organization u is exempt from tax under sec_501 of the code organization v is a senior community offering programs of care and services to older persons with moderate to severely limited incomes organization v has a historical relationship with a level church that is part of church e and with that level church’s constituent level churches organization v receives regular financial support from such local level churches organization v leases one of its two buildings and the land associated with that building from such a level church at a highly subsidized rate that real_estate and other real_estate held by organization v would revert to such level church if not used by organization v for the intended purposes organization v provides annual reports to the level church organization v is listed on church e's website among the religious denomination a organizations serving the aged organization v is an eligible recipient of grants from level churches and groups associated with church e that provide grants -q- organization v's bylaws require that a majority of its directors be members of currently of organization v’s directors are religious denomination a members of level churches that are part of church e organization v's bylaws contain its mission statement and diversity statement both reflecting religious denomination a values and practices that it is guided by religious denomination a traditions the service has previously held that organization v is exempt from tax under sec_501 of the code its mission statement provides organization w is a continuing care retirement community guided by the of a majority of the members of principles of religious denomination a organization w’s board must be members of religious denomination a meaning that they must be members of a level church organization w currently has board members of whom are members of religious denomination a and all of whom are drawn from the district of church e the members of organization w's board_of directors are members of a specified level church organization w is listed on such level church’s website under the heading our retirement and healthcare facilities meetings of the organization w’s board are to be conducted in the manner of members of religious denomination a worship is held at organization w each week for anyone wishing to attend under organization w’s articles of incorporation upon its dissolution the remaining assets of organization w must to go to a particular c entity associated with church e organization w has a subcommittee that works to promote a broader understanding of religious denomination a practices and beliefs through lectures movies exhibits and other activities organization w's staff attends a program designed to make them more aware of the beliefs and practices of religious denomination a the service has previously determined that organization w is exempt from tax under sec_501 of the code a religious denomination a meeting for organization x is an international non-sectarian development organization guided by religious denomination a principles and dedicated to reducing poverty among the indigenous peoples of country a you represent that organization x is a religious denomination a response to poverty organization x is supported by more than religious denomination a churches and uses the facilities of a level church for its annual meeting under its bylaws a majority of the members of its board_of directors must be members or attendees of religious_organization x’s bylaws provide that the procedures used in denomination a meetings will be those of religious denomination a to the extent not inconsistent with its bylaws articles of incorporation or provisions of law organization x funds water irrigation and agricultural projects that come from the local country a communities this work which takes place in some of the poorest communities in the world is a core activity in religious denomination a testimony to equality organization x is exempt from tax under sec_501 of the code organization y is comprised of members of religious denomination a and persons of faith who provide capital to help support women’s self-help groups conducting micro-credit projects organization y’s website says we believe god is calling members of religious denomination a and other persons of faith in the united states’ to its goal and explains the motivation for such goal grounded in scripture organization y receives virtually all of its funds from members of religious denomination a from half of the level churches in the united_states and from about of the level churches in the united_states organization y solicits the members of its board_of directors from level churches level churches and level churches fourteen of the members of organization y’s board_of directors are members of a religious denomination a church organization y’s articles of incorporation describe its purpose as including to communicate the religious and spiritual basis for the corporation’s programs and activities and to provide specific action ideas particularly the giving of grants to enable religious denomination a to implement actions to address the corporation’s concerns about specified issues organization y is exempt from tax under sec_501 c of the code based on the foregoing you request a ruling that plan z is a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code sec_414 of the code provides that the term church_plan also does not include a plan if less than substantially_all of the individuals covered under the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches _44- sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation sec_414 further provides that an employee of a church_or_convention_or_association_of_churches also includes an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under sec_414 of the code sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in this case plan z is a health plan that is maintained and administered by group b which is not itself a church or a convention or association of churches a plan that is not established and maintained by a church_or_convention_or_association_of_churches can qualify as a church_plan only if the entity maintaining the plan is an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of a plan to provide welfare or retirement benefits or both for employees of a church_or_convention_or_association_of_churches and also be controlled by or associated with a church_or_convention_or_association_of_churches group b is a not-for-profit corporation which is exempt from federal_income_tax as an organization described in sec_501 of the code group b’s primary purpose and function is to sponsor and administer a health benefit membership in group b program for religious denomination a organizations and participation in plan z is limited to churches and other organizations associated with religious denomination a and qualified to maintain a church_plan churches c d e f g and h are members of group b as are three associations of churches organizations j and k the board_of directors of group b is elected by group b’s member organizations at least of the members of the board must be members of religious denomination a two of the directors must be chief executive officers other senior staff members or active members of the board_of a group b member organization group b has been determined to be a supporting_organization under sec_509 of the code for these reasons we conclude that group b is controlled by or all but 2u1425025 associated with a church or a convention or association of churches and is an organization described in sec_414 of the code under sec_414 of the code to be a church_plan the plan must also be established and maintained for the benefit of employees of a church_or_convention_or_association_of_churches for this purpose sec_414 of the code provides that employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches are deemed to be employees of a church_plan z requires that each participating employer organization must be eligible to receive a church_plan designation by the service plan z covers employees of churches c d e f g and h including in some cases employees of certain level churches that are constituent parts of such churches and employees of organizations through y churches c d e f g and h and organizations j and k have each previously been determined to be a church or a convention or association of churches employees of churches c d e f g and h and of organizations j and k are thus employees of a church under sec_414 of the code employees of an organization that is not a church or an association of churches can be deemed to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches the remaining organizations that participate in plan z organizations l through y are not themselves churches or conventions or associations of churches but are organizations that are exempt from tax under sec_501 based on the represented facts discussed above each such organization either has a church involved in the governance of such organization receives financial support from a church or is otherwise sufficiently associated with a particular church that the employees of each such organization may be deemed employees of a church accordingly we conclude that under sec_414 of the code the employees of organizations l through y are deemed to be employees of a church or a convention or association of churches because they are employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches based on the representations outlined above and our findings that plan z is maintained by an organization described in sec_414 for the benefit of employees or deemed employees of a church or convention of churches which is exempt from tax under' sec_501 of the code we further conclude that plan z is a church_plan under sec_414 of the code and has been a church_plan within the meaning of sec_414 of the code since the plan’s establishment effective date this ruling applies only with respect to the organizations participating in plan z as of the date of this letter in accordance with the facts represented above no opinion is expressed as to the tax treatment of the plan described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this letter please contact id number at _ please address all correspondence to se t ep ra t3 sincerely yours ak e hoe laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc krerkekeeekkrereeeker kakekkekkekreeeereree hhkekekekekekreekekrekekekee kkkekkkkeekrkrkkrekeke kkrekkekrererekekrereekk
